Case 1:18-cv-04439-JBW-CLP Document 13 Filed 10/29/18 Page 1 of 1 PageID #: 59



UNITED STATES DISTRICT COURT                           * oc'rig!UlB *
EASTERN DISTRICT OF NEW YORK
            ------ - -- - ---- - ---      x               iOOKLTh OFFICE
ROBERT DOYLE

                  V                                                    ORDER
                                                                      CV1 8-4439
DOUGLAS PALMER
            -----     --------------------x
Jack B. Weinstein, Senior United States District Judge


             The court will hear the government's motion to dismiss the complaint on

November 7, 2018 at 11:15 a.m., in courtroom lOB South.

              Mr. Robert Doyle shall appear in person with counsel.




                                                  IIZI)1U4iI




                                                 JqK B. WEINSTEIN
                                                 S1. UNITED STATES DISTRICT JUDGE


Dated: 10/29/18
